Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific means of treating a long-chain fatty acid oxidation disorder as improving fatty acid oxidation function); and Species B (i.e., a single and specific mitochondrial anti-inflammatory composition as comprising D-Arg-2’6’-Dimethyltyrosine-Lys-Phe-NH2) in the reply filed on August 19, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that elected species A (i.e., improving fatty acid oxidation function) has been removed from the claimed invention.  As such, examination is expanded to another species recited in instant claims 1 and 10.

Status of Claims
Claims 1-15 were originally filed on April 20, 2018. 
The amendment received on April 20, 2018, canceled claim 11; and amended claims 2-3, 5-10, and 14-15.  The amendment received on February 28, 2020, canceled claims 12-15; and amended claims 1-3 and 10.  The amendment received on August 5, 2020, amended claims 1 and 10.  The 
Claims 1-10 and 16-17 are currently pending and claims 1, 5-6, 10, and 16-17 are under consideration as claims 2-4 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/58071 filed October 21, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/245,309 filed on October 23, 2015. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 1 and 10, it is noted that the instant specification defines “treatment” as improvement of one or more testable, clinically-relevant markers (See instant specification, paragraph [0042]).  Moreover, the instant specification defines “long-chain fatty acid oxidation disorders” (LC-FAODs) as representing a group of autosomal recessive inborn errors of metabolism where there are defects in one or more of six mitochondrial enzymes involved in long-chain fatty acid oxidation (See instant specification, paragraph [0044]).  Plus, the instant specification also teaches that the main presentations of LC-FAODs are characterized by involvement of the liver, skeletal muscle, or heart associated with hypoglycemia/liver function early in life, muscle weakness/rhabdomyolysis later in life, and episodic cardiomyopathy with or without arrhythmias at any age (See instant specification, paragraph 
With respect to the claimed patient population, it is noted that the scope of claims 1 and 10 require that the claimed patient population has a long-chain fatty acid oxidation disorder, i.e., treating a fatty acid oxidation disorder in a patient by administering to the patient a composition…  As such, the patient population encompassed in claims 1 and 10 is in need of an increase in fatty acid metabolism thereby treating the fatty acid oxidation disorder in the patient.  
Regarding claims 5-6, it is noted that when the composition comprises D-Arg-2’6’-Dmt-Lys-Phe-NH2 (i.e., the elected species), the composition comprises the compound known as Bendavia™ (also known as SS-31, MTP-131, or elamipretide) (hereinafter “SS-31”) or analogs thereof (See instant specification, paragraph [0051]).  Bendavia™ is a tetrapeptide derivative that binds the hydrophilic head of oxidized cardiolipin moieties in the mitochondrial membrane and restores its molecular structure to normal, reducing apoptosis in the setting of hypoxia due to ischemia (See instant specification, paragraph [0051]).  Moreover, the instant specification depicts a number of analog peptide sequences of Bendavia™ (See instant specification, Fig. 2).  As such, the instant specification provides a representative number of analog sequences of D-Arg-2’6’-Dmt-Lys-Phe-NH2 thereby satisfying the 35 USC 112(a), written description requirement.  Furthermore, there is no evidence to suggest that D-Arg-2’6’-Dmt-Lys-Phe-NH2 or any analog thereof is naturally occurring.  As such, the elected species constitutes patent eligible subject matter.
Regarding new claims 16-17, it is noted that the amended claimed inventions now encompass increasing fatty acid oxidation function (claim 16) or increasing fatty acid metabolism (claim 17).  As will be discussed in more detail in the enablement rejection below, a patient who has a long chain fatty acid oxidation disorder has a defect in one or more of 6 mitochondrial enzymes involved in long chain fatty acid oxidation.  Such a defect precludes proper fatty acid metabolism.  Although D-Arg-2’6’-Dmt-Lys-Phe-NH2 has been shown to be effective in treating mitochondrial diseases by stabilizing mitochondrial structure by targeting cardiolipin and increasing fatty acid oxidation function and/or metabolism in a patient who does not suffer from a LC-FAOD (See Szeto et al., Brit. J. Pharmacol. 171:2029-2050 (2014) at pg. 2035, col. 1, 1st paragraph; pg. 2043, col. 1, 3rd and last paragraph: teaching that SS-31 inhibits See also, Wilson et al. WO Publication No. 2014/185952 A1 published on November 20, 2014 at claim 17: teaching that the administration of D-Arg-2’6’-Dmt-Lys-Phe-NH2 promotes mitochondrial fatty acid oxidation in a patient), there is no evidence in the instant specification or in the art to suggest that such results are desirable in a patient who suffers from any long chain fatty acid oxidation disorder.  In other words, there is no evidence or data to support that increasing fatty acid oxidation function and/or metabolism is possible in the claimed patient population because D-Arg-2’6’-Dmt-Lys-Phe-NH2 is not known to treat the defective mitochondrial enzyme involved in the fatty acid oxidation function and/or metabolism.  Thus, even if D-Arg-2’6’-Dmt-Lys-Phe-NH2 abolishes the metabolic switch from fatty acid oxidation to glucose metabolism, the result in the claimed patient population would be an increase in circulating fatty acids including long chain fatty acids that cannot be metabolized due to the one or more defective mitochrondrial enzymes thereby resulting in a failure to produce ATP.  Rather, the evidence and data in the art suggest the benefits of D-Arg-2’6’-Dmt-Lys-Phe-NH2 administration in a patient without one or more defective mitochondrial enzymes.  Therefore, an ordinary skilled artisan would undergo undue experimentation to practice the amended claimed invention recited in claims 16-17 where the patient population requires a long chain fatty acid oxidation disorder.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 5/3/21 is insufficient to overcome the rejection of claims 1, 5-6, and 10 based upon Wilson et al. WO Publication No. 2014/185952 A1 published on November 20, 2014 (cited in the Action mailed on 6/5/20), in view of Marin-Garcia et al., Cardiovascular Res. 54:516-527 (2002), and Szeto et al., Br. J. Pharmacol. 171:2029-2050 (2014) (cited in the Action mailed on 6/5/20) as set forth in the last Office action for the following reasons.
In response to the Declarant’s argument that an ordinary skilled artisan would not have reasonably predicted, based on the cited prior art, that administering a mitochondrial anti-inflammatory composition would increase fatty acid oxidation/metabolism and/or decrease inflammation (as measured In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Furthermore, it is noted that the 103(a) rejection below is based on treating a LC-FAOD by administering the composition comprising SS-31 that stabilizes mitochondrial structure in an amount effective to increase mitochondrial stability.  Examination of whether treatment of a LC-FAOD by administering a composition comprising SS-31 that up-regulates fatty acid metabolism in an amount effective to decrease inflammation has not been examined.  
As discussed in the rejection below, Wilson et al. expressly teaches a method for improving LV function in mammals thereby reducing the likelihood of LV dilation and heart failure following myocardial infarction by promoting mitochondrial stability in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide is administered in an amount effective to up-regulate fatty acid oxidation, stabilize mitochondrial structure, and/or increase mitochondrial stability.  However, Wilson et al. does not teach or suggest that such a composition can be administered to a patient in order to treat a LC-FAOD.  As such, the question is whether an ordinary skilled artisan would administer the same composition to the claimed patient population in order to treat a LC-FAOD.  The Examiner maintains the answer is yes in light of the teachings of Marin-Garcia et al. and Szeto et al.  
	More specifically, the teaching of Marin-Garcia et al. and Szeto et al. provide an ordinary skilled artisan with the requisite expectation of success to administer the composition taught by Wilson et al. to the claimed patient population.  As discussed in the rejection below, Marin-Garcia et al. suggests a correlation between fatty acid oxidation disorders and cardiac failure where patients suffering from long-
	In response to the data provided in paragraphs 6 and 7, it is found unpersuasive.  Regarding the figure depicted in paragraph 6, clarification is respectfully requested with respect to the control cells; namely, the agent administered to control cells, e.g., a placebo such as saline or SS-31 administered to healthy fibroblasts.  Furthermore, it is noted that statistical error bars for each dosage are not provided.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practically significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  As such, it is unclear whether the change in FAO flux in fibroblasts derived from patients deficient in 3-hydroxy-acyl-CoA dehydrogenase is statistically significant, especially when comparing the change in FAO flux at 240 nM. 
	Regarding the figure depicted in paragraph 7, it is clear that administration of SS-31 significantly reduced ROS in fibroblast cells derived from a patient suffering from 3-hydroxy-acyl-CoA dehydrogenase deficiency.  However, the scope of the claimed methods are not commensurate in scope with the results.  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  Moreover, MPEP 716.02 states that the issue is whether the properties differ to such an extent that the difference is really unexpected (citing in re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) finding that differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  The only LC-FAOD examined in the Declaration is a deficiency in 3-hydroxy-acyl-CoA dehydrogenase.  As such, the specification and data provided in the Declaration fail to demonstrate that the same result would be expected for a representative number of LC-FAODs.  Similarly, only one concentration was examined, i.e., 12.5 nM, but what is claimed is any amount effective to increase mitochondrial respiratory chain function, increase mitochondrial stability, treat rhabdomyolysis, and/or decrease inflammation in the patient.  As such, the specification and data provided in the Declaration fail to demonstrate that the same result would be expected for a representative number of amounts.  However, as stated supra, even if the claimed methods are amended such that the specific LC-FAOD and amount are recited, the Examiner has not examined these limitations.  Without further search, a determination of novelty and nonobviousness when the amount of SS-31 administered is effective in decreasing inflammation cannot be made.  
 	Accordingly, the Declaration is insufficient to overcome the pending 103(a) rejection below. 

Response to Arguments
Applicant’s arguments, see Response, filed 5/4/21, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claim 1 as failing to comply with the written description requirement has been withdrawn.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a full enablement rejection.
Specifically, claim 16 recites a method of administering SS-31 in an amount effective to increase fatty acid oxidation function in a patient (human or non-human) suffering from a fatty acid oxidation disorder.  Similarly, claim 17 recites a method of administering SS-31 in an amount effective to increase fatty acid metabolism to a patient (human or non-human) suffering from a fatty acid oxidation disorder.
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 16-17 as follows:

The Breadth of the Claims and The Nature of the Invention
claims 16-17, there is no indication that increasing fatty acid oxidation function and/or fatty acid metabolism in this patient population would treat the fatty acid oxidation disorder in the patient.  As discussed in the “Claim Interpretation” section above, the scope of claims 16 and 17 encompass where the patient has any type of long chain fatty acid oxidation disorder encompassing a range of disorders based on defects in one or more enzymes where the type of long chain fatty acid oxidation disorder is dependent upon which mitochondrial enzymes are defective.  As such, treatment would also be dependent upon which mitochondrial enzymes are defective.  
The instant specification teaches the enzymes involved in the beta-oxidation process (See instant specification, paragraphs [0003]-[0009]; Fig. 1).  Short and medium chain CoA’s can pass into the mitochondria independently, but long chain acyl-CoA’s require active transport into mitochondria via carnitine products (See instant specification, paragraph [0004]; Fig. 1).  Once present in the mitochondrial matrix, acyl-CoA’s of all chain lengths undergo beta-oxidation, a four step series of enzymatic reactions (See instant specification, paragraph [0004]).  A number of the enzymes involved in the process are specific to the fatty acid’s remaining chain length such that unique enzymes are utilized in the oxidation of very long chain, long chain, medium chain and short chain fatty acids (See instant specification, paragraph [0004]).  
Similarly, Goetzman teaches that mitochondrial fatty acid oxidation (FAO) is the pathway by which fatty acids are broken down for energy (See Goetzman, Curr. Genet. Med. Rep. 5:132-142 (2017) at pg. 132, last paragraph) (cited in the Action mailed on 6/5/20). The pathway can metabolize fatty acids up to 22 carbons in length, but the bulk of the fatty acids fluxed through the mitochondria in vivo are 16 or 18 carbons long (See Goetzman article, pg. 132, last paragraph).  There are at least 21 genes encoding the enzymatic machinery required for transporting fatty acids across the mitochondrial membrane and chain-shortening tem to completion (See Goetzman article, pg. 133, 1st paragraph).  To date, human patients have been described with pathogenic mutations in 15 of the enzymes depicted in Figure 1 (See Goetzman article, pg. 133, 1st paragraph; Fig. 1) (See also: Knottnerus et al., Rev. Endocrine Metab. Dis. 19:93-106 (2018) at abstract: teaching that more than 15 enzymes are involved in long-chain fatty acid oxidation).  Fatty acid oxidation disorders range from extremely rare, e.g., medium-chain 3-ketothiolase deficiency, to more common, e.g., medium-chain acyl-CoA dehydrogenase deficiency (See Goetzman article, pg. 133, 1st paragraph).  
Furthermore, Goetzman teaches that fatty acid oxidation disorders (FAOD) involve a bottleneck in the pathway resulting in an accumulation of the acyl-CoA substrate for the dysfunctional/missing enzyme (See Goetzman article, pg. 135, 2nd paragraph).  For any given FAOD a characteristic pattern of metabolites will accumulate in the affected tissues and blood with regards to chain length, degree of unsaturation, etc. (See Goetzman article, pg. 135, 2nd paragraph) (See also: Knottnerus article, at abstract and Table 1: teaching that pathogenic mutations in genes encoding these enzymes result in a long-chain fatty acid oxidation disorder in which the energy homeostasis is compromised and long-chain acylcarnitines accumulate where defects in a few specific enzymes results in the increase in certain fatty acids as depicted in Table 1).  For example, a patient deficient in VLCAD will accumulate a mixture of long-chain free fatty acids, long-chain acyl-CoAs, and long-chain acylcarnitines while an MCAD patient accumulates medium-chain lipid species and TFP patients accumulate long-chain hydroxylated species (See Goetzman article, pg. 135, 2nd paragraph).  Free fatty acids appear to be particularly toxic to mitochondria (See Goetzman article, pg. 135, 2nd paragraph).  Treatment for FAODs is dependent on which enzymes are defective (See Goetzman article, pg. 135, 2nd paragraph).  As such, a patient suffering from a FAOD having a defect in one or more mitochondrial enzymes including enzymes involved in long chain fatty acid oxidation exhibits a build-up of fatty acid metabolites and/or intermediates depending on which enzyme(s) are defective.  
Thus, the claimed composition being administered in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism would not be desired in the claimed patient population having a long chain fatty acid oxidation disorder because this patient population is not capable of fatty acid oxidation and/or metabolism at one or more locations within the metabolic pathway thereby resulting in a build-up of fatty acid metabolites and/or intermediates depending on which enzyme(s) are defective in the beta-oxidation process.  Without any evidence demonstrating how the claimed composition increases fatty acid oxidation function and/or increases fatty acid metabolism without 

The State of the Prior Art
Currently, there are no teachings in the prior art for administering a composition comprising SS-31 in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism thereby treating a long chain fatty acid oxidation disorder (LC-FAOD) in a patient.  
However, a composition comprising SS-31 is known to promote fatty acid oxidation function in a patient not having a fatty acid oxidation disorder.  Wilson et al. discloses a method for promoting mitochondrial biogenesis, or promoting mitochondrial fatty acid oxidation in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide stabilizes mitochondrial biogenesis in cardiac tissues (Wilson specification; abstract; paragraph [0005]-[0006], [0014], [0020], [0024], [0131]; claims 1, 11, and 17).  The administration of the aromatic-cationic peptide regulates glucose and fatty oxidation after myocardial infarction (Wilson specification; abstract; paragraph [0117]). 
Furthermore, as discussed in the “Claim interpretation” section above, Szeto et al. teaches that the universality of bioenergetics failure in age-associated complex diseases has led to the idea that restoration of mitochondrial bioenergetics may present a common approach to the treatment of disorders as diverse as heart failure, ischaemia-reperfusion (IR) injury, chronic kidney disease, skeletal muscle weakness and neurodegenerative diseases (See Szeto article, pg. 2030, col. 1, 1st paragraph; pg. 2032, col. 1, last paragraph).  Szeto et al. also teaches that cardiolipin, the phospholipid that is uniquely expressed on the inner mitochondrial membrane (IMM) has been identified as a potential drug target because of its central role in the structural formation of cristae membranes and organization of the respiratory components of the electron transport chain (ETC) as well as serving as the platform for initiation of apoptosis (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2031, col. 1, 1st paragraph).  Changes in cardiolipin not only alter fluidity and folding of the IMM, but can profoundly alter the organization and function of respiratory complexes (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. st paragraph).  As such, Szeto et al. reviews the discovery of the first class of compounds that target cardiolipin on the IMM and optimize cristae architecture, improve mitochondrial bioenergetics and reduce ROS generation; more specifically, the Szeto-Schiller (SS) peptides, and in particular SS-31 (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2033, col. 1, last paragraph) (See also: Birk et al., J. Am. Soc. Nephrol. 24:1250-1261 (2013) at abstract; pg. 1251, col. 2, 1st full paragraph: teaching that SS-31 protects mitochondrial cristae structure by interacting with cardiolipin, accelerates ATP recovery after ischemia, and reduces ischemic kidney injury; and Chatfield et al., J. Am.Coll. Cardiol. Basic Trans Science 4:147-157 (2019) at abstract; pg. 148, col. 1, last paragraph to col. 2, 1st and 2nd paragraph: teaching that elamipretide is a novel mitochondria-targeted drug that is targeted to cardiolipin on the inner mitochondrial membrane and improves coupling of the electron transport chain).
Szeto et al. found that the SS peptides localized to mitochondria and are concentrated on the IMM rather than the mitochondrial matrix (See Szeto article, pg. 2033, col. 1, last paragraph to col. 2, 1st paragraph).  In particular, Szeto et al. teaches that SS-31 selectively binds to cardiolipin via both electrostatic and hydrophobic interactions (See Szeto article, pg. 2033, col. 2, last paragraph).  Furthermore, during ischaemia, the rapid drop in ATP leads to elevation in cytosolic calcium followed by increase in mitochondrial calcium, which then induces mitochondrial ROS and cardiolipin peroxidation and IMM structural changes (See Szeto article, pg. 2034, col. 2, last paragraph).  However, SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues (See Szeto article, pg. 2035, col. 1, 1st paragraph).  Plus, mitochondria treated with SS-31 showed improved mitochondrial respiration and complete recovery of ATP after 1 h following ischaemia (See Szeto article, pg. 2035, col. 2, 1st paragraph).  Furthermore, Szeto et al. teaches that treatment with SS-31 prior to coronary artery ligation significantly reduced infarct size, decreased severity of arrhythmias and reduced lipid peroxidation in rats (See Szeto article, pg. 2036, col. 2, 1st full paragraph).  SS-31 has also been shown to be effective in acute cardiac IR injury in several studies where the peptide demonstrated cardioprotective effects as well as reduced reperfusion injury after chronic ischaemia (See Szeto article, pg. 2036, col. 2, last paragraph; pg. 2041, col. 1, 1st and 3rd paragraph).    
Additionally, Szeto et al. teaches that there is ample evidence that mitochondrial bioenergetics is compromised in heart failure and targeting cardiac metabolism may be beneficial in treating heart failure 
However, cardiac mitochondria in failing hearts have structural abnormalities and loss of cristae, a decrease in activity of the individual respiratory complexes and in formation of supercomplexes, which may be related to the loss of cardiolipin (See Szeto article, pg. 2041, col. 2, 3rd paragraph).  As such, it has also been the suggestion that dietary fatty acid intake may promote cardiolipin biosynthesis and improve mitochondrial bioenergetics and cardiac function (See Szeto article, pg. 2043, col. 1, 1st paragraph).  Thus, Szeto et al. teaches that SS-31 represents a novel strategy to enhance mitochondrial bioenergetics in the failing heart by protecting cardiolipin to facilitate electron transfer (See Szeto article, pg. 2043, col. 1, 1st paragraph).  Szeto et al. teaches a study where SS-31 improved LV function likely by improving cardiac energetics (See Szeto article, pg. 2043, col. 2, 3rd paragraph).  Moreover, Szeto et al. describes one study were SS-31 was administered to mice in the classic transverse aortic constriction (TAC) model where the sudden increase in end-systolic pressure results in cardiac hypertrophy with progression to overt heart failure (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Continuous delivery of SS-31 by osmotic mini pump over 4 weeks completely ameliorated the cardiac hypertrophy and systolic failure and myocardial fibrosis was completely prevented (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Importantly, SS-31 also abolished the metabolic switch from fatty acid oxidation to glucose metabolism, which is entirely different from that of metabolic modulators which tend to further inhibit fatty acid metabolism (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Plus, SS-31 also mitigated mitochrondrial cristae reduction and mitochondrial oxidative damage (See Szeto article, pg. 2043, col. 1, last paragraph).  Thus, this study demonstrates that SS-31 may also be beneficial in heart failure with reduced ejection fraction including where fatty acid oxidation function and/or metabolism is not inhibited (See Szeto article, pg. 2043, col. 2, 1st paragraph).  However, Szeto et al. does not suggest that SS-31 aids fatty acid oxidation function and/or fatty acid metabolism by correcting or improving the function of 
Additionally, Demczko teaches that treatment of fatty acid oxidation disorders varies depending on the type of fatty substances that accumulate in the blood and tissues (See Demczko, Merck Manuel, Consumer Version, available online at https://www.merckmanuals.com/home/children-s-health-issues/hereditary-metabolic-disorders/fatty-acid-oxidation-disorders, 2 pages (2018) at pg. 1, 3rd paragraph).  For medium-chain acyl-CoA dehydrogenase (MCAD) deficiency, Demczko teaches that immediate treatment is with dextrose administration and for long-term treatment, patients must eat often, never skip meals, and consume a diet high in carbohydrate and low in fats (See Demczko article, pg. 1, last paragraph).  For long-chain 3-hydroxyacyl-CoA dehydrogenase (LCHAD) deficiency, immediate treatment is with hydration and glucose administration, bed rest, and supplements of carnitine, and for long-term treatment, patients must eat often, avoid strenuous exercise, and consume a diet high in carbohydrates (See Demczko article, pg. 2, 3rd paragraph).  Treatment for very long-chain acyl-CoA dehydrogenase deficiency (VLCAD) is similar to that of LCHAD (See Demczko article, pg. 2, 4th paragraph).   
Roe teaches a method of treating patients having a defect in one or more enzymes needed to transport long-chain fatty acids into the mitochondrion by administering to the patient a seven carbon fatty acid compound or derivative thereof where the compound is able to readily enter the mitochondrion without special transport enzymes (See Roe U.S. Publication No. 2017/0333376 A1 published on November 23, 2017 at paragraph [0069]).  Roe also teaches that treatment for MCAD has been found, but remaining defects often are fatal to patients within the first year of life and no known effective treatment has been made available (See Roe specification, paragraph [0007]).  For example, patients suffering from severe carnitine/acylcarnitine translocase deficiency routinely die, there are no known survivors, and no known treatment has been found (See Roe specification, paragraph [0007]).  
Moreover, in Example 1, Roe examined the efficacy of administering fatty acid compounds of different lengths in vitro to cells deficient in a specific mitochondrial enzyme including CPTI, carnitine/acylcarnitine translocase, CPTII, VLCAD-C (i.e., the cardiac form of VLCAD), VLCAD-H (i.e., the hypoglycemic form of VLCAD), the mitochondrial trifunctional protein, LCHAD, MCAD, SCAD, electron transfer flavoprotein QO dehydrogenase-mild, and electron transfer flavoprotein QO dehydrogenase-severe (See Roe specification, paragraph [0082]).  When examining palmitate (i.e., C16), Figures 8A-L demonstrate that CPTI, translocase, CPTII, VLCAD, trifunctional, LCHAD, SCAD, and ETF-DH are all required for complete oxidation of palmitate (See Roe specification, paragraph [0085]; Fig. 8A-L).  However, in MCAD cells, oxidation clearly proceeded down to the level of C8 reflecting the substrate specificity of the missing MCAD enzyme (See Roe specification, paragraph [0085]).  When examining octanoate (i.e., C8), Figures 6A-L demonstrate a distinct requirement for both translocase and MCAD for complete oxidation (See Roe specification, paragraph [0086]; Fig. 6A-L).  Although, octanoate is independent of CPTI, translocase and CPTII, this medium chained fatty acid is not an effective treatment for severe translocase deficiency and MCAD deficiency (See Roe specification, paragraph [0086]).  When examining nonanoate (i.e., C9), Figures 7A-L demonstrates that translocase, CPTII, and LCHAD are needed for complete oxidation (See Roe specification, paragraph [0087]; Fig. 7A-L).  When examining heptanoate (i.e., C7), Figures 5A-H and J demonstrate that with the exception of MCAD and ETF dehydrogenase, heptanoate administration can be used to treat fatty acid defects in translocase deficiency, CPTI and II deficiencies, LCHAD deficiency, VLCAD deficiency, and SCAD deficiency (See Roe specification, paragraph [0088]; Fig. 5A-H and J). Therefore, Roe demonstrates that a single compound needs to be tested in a number of different fatty acid oxidation disorders to establish efficacy of the compound in a representative number of fatty acid oxidation disorders. 
Therefore, the level of predictability in the art is dependent on many factors including the mechanism of the type of long chain fatty acid oxidation disorder and which mitochondrial enzymes are in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treatment of patients having a long chain fatty acid oxidation disorders. 

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering SS-31 in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism in order to treat a long chain fatty acid oxidation disorder in a patient), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that SS-31 administered to a patient suffering from any fatty acid oxidation disorder is effective in increasing fatty acid oxidation function and/or in increasing fatty acid metabolism, which in turn would treat the fatty acid oxidation disorder.  Rather, Applicants only demonstrate that a patient having VLCAD deficiency exhibits up-regulated pro-given the lack of preclinical data on their effects in these disorders, so cellular and animal studies are proposed to obtain the necessary preclinical data to conduct such trials (See instant specification, paragraph [0096]).  Thus, given that SS-31 has not been shown in the art to increase fatty acid metabolism in a patient having any FAOD including the inducement of mutant fatty acid oxidation proteins and given that the instant specification acknowledges the lack of preclinical data of SS-31’s 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering SS-31 in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism in order to treat a long chain fatty acid oxidation disorder in a patient) to make and/or use the invention commensurate in scope with the claim.  There is a lack of adequate guidance from the specification or prior art with regard to the actual increase in fatty acid oxidation function and/or increase in fatty acid metabolism by administering SS-31 to a patient having a LC-FAOD.  Applicants fail to provide the guidance and information required to ascertain whether SS-31 will be effective in increasing fatty acid oxidation function and/or increasing fatty acid metabolism in order to treat any LC-FAOD without resorting to undue experimentation given the potential toxic build-up of fatty acid metabolites.  Applicant's limited disclosure is noted but is not sufficient to justify claiming the patient population broadly.  
Absent a reasonable a priori expectation of success for using SS-31 to increase fatty acid oxidation function and/or to increase fatty acid metabolism thereby treating a LC-FAOD in a patient, one skilled in the art would have to extensively test fatty acid metabolite levels in vitro and in vivo to determine 
Additionally, the amount of direction or guidance presented in the specification is very limited.  The Specification discloses three working examples where a patient having VLCAD deficiency exhibits up-regulated pro-inflammatory markers (See instant specification, Example 1; Fig. 3), when administered glucose and triheptanoate, the patient continues to exhibit intermittent life-threatening episodes of decompensation or rhabdomyolysis despite improved energy management (See instant specification, Example 2), and triheptanoin administration reduced the numbers of days a patient having a long-chain fatty acid disorder is hospitalized (See instant specification, Example 3; Fig. 14); and one prophetic example where additional therapeutic molecules such as SS-31 have the potential to stabilize or induce mutant fatty acid oxidation proteins and mitigate the atypical inflammatory process see in FAOD deficiencies (See instant specification, paragraph [0094]).  The data indicates that pro-inflammatory marker levels are elevated and triheptanoate improved energy metabolism.  However, there is no structural correlation between triheptanoate and SS-31 (note: triheptanoate is a C7 fatty acid whereas SS-31 is a tetrapeptide) to suggest that SS-31 would similarly improve energy metabolism by increasing fatty acid oxidation function and/or metabolism.  Plus, as noted in “Breadth of the Claims and Nature of the Invention" and “Claim Interpretation” sections, increasing fatty acid oxidation function and/or increasing fatty acid metabolism without addressing the defective mitochondrial enzyme would lead to a build-up of one or more fatty acid metabolites that are potentially toxic to the mitochondria.  As such, even though SS-31 is known to promote fatty acid oxidation and stabilizing mitochondrial structure in patients not having a LC-FAOD, this evidence in the art may not be indicative of valid results for the instantly claimed invention (i.e., administering SS-31 in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism in order to treat a long-chain fatty acid oxidation disorder in a patient) because there is no indication how SS-31 increases fatty acid oxidation function and/or increases fatty acid metabolism without addressing the defective mitochondrial enzyme(s).  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that SS-31 is capable of 

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether SS-31 not only increases fatty acid oxidation function and/or increases fatty acid metabolism without the potential toxic build-up of fatty acid metabolites but also whether it treats a LC-FAOD in a patient.
Furthermore, a person of skill in the art would require an undue quantity of experimentation even to select which of the LC-FAODs claimed in Claims 16-17 could be treated [see “Breadth of Claims” section], given the complexity and diversity of the claimed disorders where LC-FAODs are dependent on which mitochondrial enzyme is defective, as well as the lack of established benchmarks in the art known at the time of this application where such disorders were treated by SS-31 increasing fatty acid oxidation function and/or increasing fatty acid metabolism without the potential toxic build-up of fatty acid metabolites, alone or in combination with the additional agents.  
Additionally, given that the Specification and art are silent as to how SS-31 functions so as to treat any LC-FAOD by increasing fatty acid oxidation function and/or increasing fatty acid metabolism without resulting in a toxic build-up of one or more fatty acid metabolites, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous in vitro models, animal models and then clinical trials to ensure safety and efficacy of SS-31 in the instantly claimed patient population.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 16-17, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 16-17 would not be enabled by the written disclosure.  Therefore, Claims 16-17, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer SS-31 in an amount effective to increase fatty acid oxidation function and/or to increase fatty acid metabolism in order to treat a LC-FAOD in a patient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is directed to where the mitochondrial anti-inflammatory composition is effective to increase fatty acid oxidation function.  However, claim 16 is dependent upon claim 1, which directed to a method of treating a LC-FAOD in a patient by administering a mitochondrial anti-inflammatory composition comprising D-Arg-2’6’-Dimethyltyrosine-Lys-Phe-NH2 in an amount effective to increase mitochondrial respiratory chain function, increase mitochondrial stability, treat rhabdomyolysis, and/or decrease inflammation in the patient.  As such, the scope of claim 16 broadens the scope of claim 1 by encompassing an additional effective amount, i.e., to increase fatty acid oxidation function, not recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is directed to where the composition is effective to increase fatty acid metabolism.  However, claim 17 is dependent upon claim 10, which directed to a method of treating a LC-FAOD in a patient by administering a composition comprising D-Arg-2’6’-Dimethyltyrosine-Lys-Phe-NH2 in an amount effective to increase mitochondrial stability, treat rhabdomyolysis, and/or decrease inflammation in the patient.  As such, the scope of claim 17 broadens the scope of claim 10 by encompassing an additional effective amount, i.e., to increase fatty acid metabolism, not recited in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. WO Publication No. 2014/185952 A1 published on November 20, 2014 (cited in the Action mailed on 6/5/20), in view of Marin-Garcia et al., Cardiovascular Res. 54:516-527 (2002), and Szeto et al., Br. J. Pharmacol. 171:2029-2050 (2014) (cited in the Action mailed on 6/5/20). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 5-6, and 10, with respect to administering a patient a mitochondrial composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2:
Wilson et al. teaches a method of treating, preventing, or ameliorating left ventricular (LV) remodeling or a method for improving LV function in mammals (note: constitutes a patient as recited in instant claims 1 and 10; patient defined as any member of the animal kingdom (See instant specification, paragraph [0041])), or a method for promoting mitochondrial biogenesis, or promoting mitochondrial fatty acid oxidation in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide stabilizes mitochondrial biogenesis in cardiac tissues (Wilson specification; abstract; paragraph [0005]-[0006], [0014], [0020], [0024], [0131]; claims 1, 11, and 17).  The subject administered the peptide displays increased LV function compared to a control subject not administered the peptide (Wilson specification; paragraph [0009]; claim 5).  

Border zone cells are defined as referring to cardiac cells that border, surround, or lie in close proximity to the infarct zone (Wilson specification; abstract; paragraph [0065]).  A therapeutically effective amount of the aromatic-cationic peptides includes levels in which the physiological effects of LV remodeling are, at a minimum, ameliorated (Wilson specification; abstract; paragraph [0068]) wherein an effective amount sufficient for achieving a therapeutic or prophylactic effects ranges from about 0.000001 mg per kg body weight per day to about 10,000 mg per kg body weight per day (Wilson specification; abstract; paragraph [0146]).  Stabilize or stabilizing is defined as referring to maintaining, or regaining gene expression levels in border zone or remote infarct cardiac cells at about the same levels as non-infarct normal cardiac cells (Wilson specification; abstract; paragraph [0080]).  
Regarding the promotion of mitochondrial biogenesis, the non-infarct cells around the infarct, i.e., border zone cells, change their structure to compensate for reduced stroke volume (Wilson specification; abstract; paragraph [0114]).  The change in structure and function of the border zone cardiac cells leads to abnormalities in the mitochondria leading to mitochondria dysfunction, loss of mitochondria, and prevention of regeneration of mitochondria (Wilson specification; abstract; paragraph [0114]).  PGC1, NRF1 and Tfam are all involved in regulation of mitochondrial biogenesis (Wilson specification; abstract; paragraph [0114]).  The administration of the aromatic-cationic peptide promotes mitochondrial biogenesis after myocardial infarction (Wilson specification; abstract; paragraph [0115]).    
Regarding regulation of fatty acid oxidation, Wilson et al. teaches that in the healthy heart, the catabolism of fatty acid provides up to 90% of the ATP (Wilson specification; abstract; paragraph [0116]).  However, the failing heart demonstrates a shift in substrate utilization toward glucose oxidation (Wilson 
Therefore, the teachings of Wilson et al. suggests a method for improving LV function in mammals thereby reducing the likelihood of LV dilation and heart failure following myocardial infarction by promoting mitochondrial stability in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide is administered in an amount effective to stabilize mitochondrial structure and/or increase mitochondrial stability as recited in instant claims 1, 5-6, and 10.

	For claims 1 and 10, with respect to treating a long-chain fatty acid oxidation disorder in a patient:
	Wilson et al. teaches a method for improving LV function in mammals thereby reducing the likelihood of LV dilation and heart failure following myocardial infarction by promoting mitochondrial stability in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide is administered in an amount effective to up-regulate fatty acid oxidation, stabilize mitochondrial structure, and/or increase mitochondrial stability (See discussion of Wilson above).  Therefore, the teachings of Wilson et al. suggest that a composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 promotes mitochondrial stability and/or promotes mitochondrial biogenesis in mammals in order to improve cardiac function.
	Marin-Garcia et al. teaches that specific defects (either inherited or acquired) in mitochondrial fatty acid metabolism may cause cardiomyopathy and arrhythmias that can lead to cardiac failure (See Marin-Garcia article, pg. 516, col. 1, last paragraph to col. 2, 1st paragraph).  The term “cardiac failure” is broadly defined as a pathophysiologic state where the heart is unable to meet the metabolic requirements of the body (See Marin-Garcia article, pg. 516, col. 2, 2nd paragraph).  Moreover, Marin-Garcia et al. nd full paragraph).  In general, defects in the oxidation of long-chain fatty acids are more likely to cause cardiomyopathy than defects in medium-chain or short-chain fatty acids (See Marin-Garcia article, pg. 521, col. 1, 2nd full paragraph).  Specific defects in enzymes involved in long-chain and very long-chain fatty acid chains have been identified (See Marin-Garcia article, pg. 521, col. 1, 2nd full paragraph).  
Marin-Garcia et al. also teaches that conduction defects and cardiac arrhythmias have been shown to be frequently present in patients with certain defects in fatty acid oxidation (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  Specifically, these cardiac defects were present in patients with deficiencies in CPT-II deficiency, carnitine translocase, and MTP deficiency (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  These findings strongly suggest that the accumulation of arrhythmogenic intermediary metabolites of fatty acids (e.g., long-chain acylcarnitines) may be responsible for arrhythmias and potentially contributory to cardiac failure and sudden death (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  This is consistent with the findings that long-chain acylcarnitines accumulate with the defects in CPT-II, carnitine translocase and MPT whereas MCAS, CPT-I and carnitine carrier do not result in accumulation of these intermediates (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  Moreover, the accumulation of long-chain fatty acid intermediates (e.g., acylcarnitine) has been implicated in the genesis of ventricular rhythm disorders during myocardial ischemia (See Marin-Garcia article, pg. 522, col. 1, 4th paragraph).  
Additionally, Marin-Garcia et al. teaches that apoptosis plays a prominent role in the myocyte loss that occurs in human cardiac failure (See Marin-Garcia article, pg. 522, col. 2, 1st full paragraph).  One of the hallmarks of apoptosis and an early regulatory event is the release of cytochrome c from mitochondria into the cytosol (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Although, the mechanism of cytochrome c release from the inner mitochondrial membrane has not been fully elucidated, mitochondrial membrane permeabilization is a critical early step of apoptosis preceding a caspase cascade (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  The permeabilization is accompanied by an early dissipation of the mitochondrial transmembrane potential (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Opening the mitochondrial permeability transition pore is nd-4th full paragraphs).  Therefore, the teachings of Marin-Garcia et al. suggest a correlation between fatty acid oxidation disorders and cardiac failure where patients suffering from long-chain fatty acid oxidation disorder are more likely susceptible to cardiomyopathy and where cardiac apoptosis is induced by the release of cytochrome c from the mitochondrial membrane which is modulated by cardiolipin (See Marin-Garcia article, pg. 522, col. 2, 4th full paragraph).  
Szeto et al. teaches that the universality of bioenergetics failure in age-associated complex diseases has led to the idea that restoration of mitochondrial bioenergetics may present a common approach to the treatment of disorders as diverse as heart failure, ischaemia-reperfusion (IR) injury, chronic kidney disease, skeletal muscle weakness and neurodegenerative diseases (See Szeto article, pg. 2030, col. 1, 1st paragraph; pg. 2032, col. 1, last paragraph).  Szeto et al. also teaches that cardiolipin, the phospholipid that is uniquely expressed on the inner mitochondrial membrane (IMM), has been identified as a potential drug target because of its central role in the structural formation of cristae membranes and organization of the respiratory components of the electron transport chain (ETC) as well as serving as the platform for initiation of apoptosis (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2031, col. 1, 1st paragraph).  Changes in cardiolipin not only alter fluidity and folding of the IMM, but can profoundly alter the organization and function of respiratory complexes (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2031, col. 1, 1st paragraph).  As such, Szeto et al. reviews the discovery of the first class of compounds that target cardiolipin on the IMM and optimize cristae architecture, improve mitochondrial bioenergetics and reduce ROS generation; more specifically, the Szeto-Schiller (SS) peptides, and in particular SS-31 (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2033, col. 1, last paragraph).
st paragraph).  In particular, Szeto et al. teaches that SS-31 selectively binds to cardiolipin via both electrostatic and hydrophobic interactions (See Szeto article, pg. 2033, col. 2, last paragraph).  Furthermore, during ischaemia, the rapid drop in ATP leads to elevation in cytosolic calcium followed by increase in mitochondrial calcium, which then induces mitochondrial ROS and cardiolipin peroxidation and IMM structural changes (See Szeto article, pg. 2034, col. 2, last paragraph).  However, SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues (See Szeto article, pg. 2035, col. 1, 1st paragraph).  Plus, mitochondria treated with SS-31 showed improved mitochondrial respiration and complete recovery of ATP after 1 h following ischaemia (See Szeto article, pg. 2035, col. 2, 1st paragraph).  Furthermore, Szeto et al. teaches that treatment with SS-31 prior to coronary artery ligation significantly reduced infarct size, decreased severity of arrhythmias and reduced lipid peroxidation in rats (See Szeto article, pg. 2036, col. 2, 1st full paragraph).  Thus, Szeto et al. teaches that SS-31 represents a novel strategy to enhance mitochondrial bioenergetics in the failing heart by protecting cardiolipin to facilitate electron transfer (See Szeto article, pg. 2043, col. 1, 1st paragraph).  Szeto et al. teaches a study where SS-31 improved LV function likely by improving cardiac energetics (See Szeto article, pg. 2043, col. 2, 3rd paragraph).  Moreover, Szeto et al. describes one study were SS-31 was administered to mice in the classic transverse aortic constriction (TAC) model where the sudden increase in end-systolic pressure results in cardiac hypertrophy with progression to overt heart failure (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Continuous delivery of SS-31 by osmotic mini pump over 4 weeks completely ameliorated the cardiac hypertrophy and systolic failure and myocardial fibrosis was completely prevented (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Importantly, SS-31 also abolished the metabolic switch from fatty acid oxidation to glucose metabolism, which is entirely different from that of metabolic modulators which tend to further inhibit fatty acid metabolism (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Plus, SS-31 also mitigated mitochrondrial cristae reduction and mitochondrial oxidative damage (See Szeto article, pg. 2043, col. 1, last paragraph).  Thus, this study demonstrates that SS-31 may also be beneficial in heart failure with reduced ejection fraction including where fatty acid metabolism is not inhibited (See Szeto article, pg. 

For claim 1, with respect to where the composition is a mitochondrial anti-inflammatory composition: 
	Wilson et al. teaches that D-Arg-2’6’-Dmt-Lys-Phe-NH2 promotes mitochondrial biogenesis and/or mitochondrial fatty acid oxidation thereby constituting a mitochondrial targeting peptide (Wilson specification; abstract; paragraph [0005]-[0006], [0014], [0020], [0024], [0131]; claims 1, 11, and 17).  
Additionally, regarding the mitochondrial composition being anti-inflammatory, since Wilson et al. teaches administering a mitochondrial composition comprising D-Arg-2’6’-Dmt-Lys-Phe-NH2 thereby constituting a well-known mitochondrial composition, the functional property (i.e., being anti-inflammatory) of the mitochondrial composition as claimed and the known mitochondrial composition are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., being anti-inflammatory) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Wilson et al. satisfies the claim limitations as recited in instant claim 1 with respect to the composition being a mitochondrial anti-inflammatory composition.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wilson et al. does not expressly teach a method of treating a long-chain fatty acid oxidation disorder in a patient by administering to the patient a mitochondrial anti-inflammatory composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 that stabilizes mitochondrial structure in an amount effective to increase mitochondrial stability as recited in instant claims 1, 5-6, and 10.  However, the teachings of Marin-Garcia et al. and Szeto et al. cure this deficiency by constituting some teaching, suggestion, or KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of treating a long-chain fatty acid oxidation disorder in a patient by administering to the patient a mitochondrial anti-inflammatory composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 that stabilizes mitochondrial structure in an amount effective to increase mitochondrial stability as recited in instant claims 1, 5-6, and 10, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wilson et al. and administer a mitochondrial anti-inflammatory composition to a patient in an amount effective to increase mitochondrial stability by stabilizing mitochondrial structure in order to treat the patient suffering from a long-chain fatty acid oxidation disorder.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because patients suffering from a long-chain fatty acid oxidation disorder were known to be more likely susceptible to cardiomyopathy where cardiac apoptosis is induced by the release of cytochrome c from the mitochondrial membrane which is modulated by cardiolipin as taught by Marin-Garcia et al.  Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering D-Arg-2’,6’-Dmt-Lys-Phe-NH2 was known to improve fatty acid oxidation in patients suffering from and/or at risk of cardiac failure by stabilizing mitochrondial structure and protecting cardiolipin as taught by Szeto et al. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 of Wilson et al. was used to promote mitochondrial stability and/or promote mitochondrial biogenesis in mammals thereby improving cardiac function and therefore administering D-Arg-2’,6’-Dmt-Lys-Phe-NH2 to a patient suffering from a long-chain fatty acid oxidation disorder would support the treatment of a long-chain fatty acid oxidation disorder given the correlation between a long-chain fatty acid oxidation disorder and cardiomyopathy as taught by Marcin-Garcia et al. and Szeto et al. by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Applicants’ Arguments
	Applicants contend that the claimed inventions are non-obvious over the cited references because (1) an ordinary skilled artisan would not be motivated to modify Wilson with the teaching of Szeto because Szeto fails to disclose that SS-31 improves fatty acid oxidation as alleged by the Office, but rather provides a motivation to decrease fatty acid oxidation (See Applicant’s Response received 5/3/21, pg. 8); (2) an ordinary skilled artisan would not have a reasonable expectation of success because the mitochondrial biogenesis of Wilson is directed towards the stabilization of transcription factors rather than the stabilization of mitochondrial structural proteins, and thus, nothing in Wilson provides a reasonable expectation of success of promoting fatty acid oxidation based on the stabilization of transcription (See Applicant’s Response received 5/3/21, pg. 8); and (3) the Vockley Declaration evidences that there is nothing in the cited references that would predict the mitochondrial anti-inflammatory compositions would be effective in decreasing inflammation (e.g., reduced reactive oxygen species generation), and there is nothing in the cited references that would predict the mitochondrial anti-inflammatory compositions would be effective in increasing fatty acid oxidation function/metabolism (See Applicant’s Response received 5/3/21, pg. 8-9).

Response to Arguments
Applicant's arguments filed 5/3/21 for claims 1, 5-6, and 10 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  
Regarding Applicant’s third argument, Applicant’s attention is directed to the “Response to Amendments” section above, which responds to Applicant’s third argument.  Thus, the response will not be reiterated.  
In response to Applicant’s first argument, i.e., an ordinary skilled artisan would not be motivated to modify Wilson with the teaching of Szeto because Szeto fails to disclose that SS-31 improves fatty acid oxidation as alleged by the Office, but rather provides a motivation to decrease fatty acid oxidation, it is found unpersuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Moreover, pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (See also: Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
In this case, as discussed in the rejection above, Szeto et al. expressly discusses a study where the continuous delivery of SS-31 completely ameliorated cardiac hypertrophy and prevented systolic failure and myocardial fibrosis by abolishing the metabolic switch from fatty acid oxidation to glucose metabolism and mitigating mitochrondrial cristae reduction and mitochondrial oxidative damage.  Thus, Szeto et al. teaches that this study demonstrates that SS-31 may also be beneficial in heart failure with reduced ejection fraction including where fatty acid metabolism is not inhibited.  As such, when considering the teachings of Szeto et al. as a whole, Szeto et al. is not limited to the beneficial effects of decreasing fatty acid metabolism.  
Furthermore, as discussed in the rejection above, Szeto et al. expressly teaches that SS-31 represents a novel strategy to enhance mitochondrial bioenergetics in the failing heart by protecting cardiolipin to facilitate electron transfer.  In particular, SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues.  Plus, mitochondria treated with SS-31 showed improved mitochondrial respiration and complete recovery of ATP after 1 h following ischaemia.  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would be motivated to combine the teachings of Wilson and Szeto in order to treat a LC-FAOD by administering SS-31 by stabilizing mitochondrial structure and increasing mitochondrial stability.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  As discussed in the rejection above, Wilson teaches a method for promoting mitochondrial biogenesis, or promoting mitochondrial fatty acid oxidation in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises SS-31 whereby the peptide stabilizes mitochondrial biogenesis in cardiac tissues.  As such, the SS-31 peptide mitigates the change in mitochondrial structure and function of border zone cardiac cells thereby precluding abnormalities in the mitochondria that would lead to mitochondria dysfunction, loss of mitochondria, and prevention of regeneration of mitochondria.  As such, Wilson expressly suggests that SS-31 administration stabilizes mitochondrial structure and improves mitochondrial stability.  
Furthermore, Applicants are respectfully reminded that the rejection is based on a combination of references and not one the Wilson reference solely.  As stated in the “Response to Amendments” section above, the question is whether an ordinary skilled artisan would administer the same composition to the claimed patient population in order to treat a LC-FAOD.  The Examiner maintains the answer is yes in light of the teachings of Marin-Garcia et al. and Szeto et al.  More specifically, the teaching of Marin-Garcia et al. and Szeto et al. provide an ordinary skilled artisan with the requisite expectation of success to administer the composition taught by Wilson et al. to the claimed patient population.  As discussed in the rejection below, Marin-Garcia et al. suggests a correlation between fatty acid oxidation disorders and cardiac failure where patients suffering from long-chain fatty acid oxidation disorder are more likely susceptible to cardiomyopathy and where cardiac apoptosis is induced by the release of cytochrome c from the mitochondrial membrane which is modulated by cardiolipin.  Moreover, the teachings of Szeto et 
Additionally, it is noted that the features upon which applicant relies (i.e., stabilization of mitochondrial structure based on stabilization of mitochondrial structural proteins) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, the means by which the SS-31 peptide stabilizes mitochondrial structure and/or increases mitochondrial stability is not dispositive as to whether the combination of references suggest the claimed intended result of stabilization of mitochondrial structure and increase of mitochondrial stability.  Therefore, contrary to the Applicant’s argument, an ordinary skilled artisan would have the requisite expectation of success to achieve the claimed methods.
Accordingly, the rejection of claims 1, 5-6 and 10 is maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654